       Case 1:19-cv-00753-JAP-CG Document 61 Filed 09/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, et al.

              Plaintiffs,

v.                                                                No. CV 19-753 JAP/CG

CITY OF FARMINGTON,

              Defendant.

           ORDER VACATING TELEPHONIC STATUS CONFERENCE AND
                      FOR A JOINT STATUS REPORT

       THIS MATTER is before the Court sua sponte. IT IS HEREBY ORDERED that

the Status Conference scheduled for September 7, 2021, at 10:00 a.m. is VACATED.

       IT IS FURTHER ORDERED that the parties shall meet and confer and submit to

the Court by no later than September 10, 2021, a joint status report addressing (1) the

current status of discovery and of this litigation generally; (2) the parties’ anticipated

need for further discovery; and (3) the parties’ amenability to participate fruitfully in a

settlement conference.

       IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
